422 F.2d 401
Claude M. DAVIS and Elizabeth Davis, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 19791.
United States Court of Appeals, Sixth Circuit.
March 13, 1970.

Claude M. Davis, in pro. per.
John A. Townsend, Department of Justice, Washington, D. C., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Thomas L. Stapleton, Attys., Department of Justice, Washington, D. C., on the brief, for appellee.
Before PHILLIPS, Chief Judge, EDWARDS, Circuit Judge, and O'SULLIVAN, Senior Circuit Judge.
ORDER.
PER CURIAM.


1
On consideration of the files and records in this case, the judgement of the Tax Court is affirmed for the reasons set forth in the Memorandum Opinion of the Tax Court, Tax Ct. Memo 1969-74.